--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

STOCK OPTION AGREEMENT
(U.S. Persons)

This AGREEMENT is entered into as of the ___th day of _____________, _______(the
“Date of Grant”).

BETWEEN:

PEDIATRX INC., a company incorporated pursuant to the laws of the State of
Nevada, with an office at 405 Trimmer Road, Suite 200, Califon, New Jersey 07830

(the “Company”)

AND:

 <>, a businessman with an address at <>

(the “Optionee”)

WHEREAS:

A.                         The Company’s board of directors (the “Board”) has
approved and adopted a 2011 Stock Option Plan (the “Plan”), whereby the Board is
authorized to grant stock options to purchase shares of common stock of the
Company to the directors, officers, employees, independent contractors and
consultants of the Company or any Parent or Subsidiary of the Company (as
defined herein);

B.                         The Optionee is a director, officer, employee,
independent contractor or consultant of the Company, Parent or Subsidiary; and

C.                         The Company wishes to grant stock options to purchase
a total of <> Optioned Shares (as defined herein) to the Optionee, as follows:

_______________  Incentive Stock Options (as defined herein)

_______________  Non Qualified Stock Options (as defined herein)

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1.                         DEFINITIONS

1.1                       In this Agreement, the following terms shall have the
following meanings:

  (a)

“Cashless Exercise” has the meaning ascribed thereto in Section 2.8 of this
Agreement;

        (b)

“Code” means the Internal Revenue Code of 1986;


--------------------------------------------------------------------------------

2

  (c)

“Common Stock” means the shares of common stock of the Company;

        (d)

“Exercise Price” means $<> per share;

        (e)

“Expiry Date” means <>;

        (f)

“Incentive Stock Options” means any Options that meet all the requirements under
section 422 of the Code.

        (g)

“Non Qualified Stock Options” means any Options that do not qualify as Incentive
Stock Options and, thus, do not meet the requirements under section 422 of the
Code.

        (h)

“Notice of Exercise” means a notice in writing addressed to the Company at its
address first recited hereto (or such other address of which the Company may
from time to time notify the Optionee in writing), substantially in the form
attached as Schedule “C” or Schedule “D” hereto, which notice shall specify
therein the number of Optioned Shares in respect of which the Options are being
exercised;

        (i)

“Options” means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 2.1 of this Agreement;

        (j)

“Optioned Shares” means the shares of Common Stock that are issued pursuant to
the exercise of the Options;

        (k)

“Parent” means a company or other entity that owns at least fifty percent (50%)
of the outstanding voting stock or voting power of the Company

        (l)

“Securities” means, collectively, the Options and the Optioned Shares;

        (m)

“Shareholders” means holders of record of the shares of Common Stock;

        (n)

“Subsidiary” means a company or other entity, at least fifty percent (50%) of
the outstanding voting stock or voting power of which is beneficially owned,
directly or indirectly, by the Company;

        (o)

“U.S. Person” shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

        (p)

“Vested Options” means the Options that have vested in accordance with Section
2.2 of this Agreement.

1.2                       Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Plan.

2.                         THE OPTIONS

2.1                       The Company hereby grants to the Optionee, on the
terms and conditions set out in this Agreement and in the Plan, Options to
purchase a total of <> Optioned Shares at the Exercise Price.

2.2                       The Options will vest in accordance with Schedule “A”
to this Agreement and pursuant to Section G(5) of the Plan. The Options may be
exercised immediately after vesting.

2.3                       The Options shall, at 5:00 p.m. (Eastern Time) on the
Expiry Date, expire and be of no further force or effect whatsoever.

2.4                       The Company shall not be obligated to cause the
issuance, transfer or delivery of a certificate or certificates representing
Optioned Shares to the Optionee, until provision has been made by the Optionee,
to the satisfaction of the Company, for the payment of the aggregate Exercise
Price for all Optioned Shares for which the Options shall have been exercised,
and for satisfaction of any tax withholding obligations associated with such
exercise.

--------------------------------------------------------------------------------

3

2.5                       The Optionee shall have no rights whatsoever as a
shareholder in respect of any of the Optioned Shares (including any right to
receive dividends or other distribution therefrom or thereon) except in respect
of which the Options have been properly exercised in accordance with the terms
of this Agreement.

2.6                       The Options will terminate in accordance with the
provisions of the Plan.

2.7                       Subject to the provisions of this Agreement and the
Plan and subject to compliance with any applicable securities laws, the Options
shall be exercisable, in full or in part, at any time after vesting, until
termination; provided, however, that if the Optionee is subject to the reporting
and liability provisions of Section 16 of the Securities Exchange Act of 1934,
as amended, with respect to the Common Stock, the Optionee shall be precluded
from selling, transferring or otherwise disposing of any Common Stock underlying
any of the Options during the six months immediately following the grant of the
Options. If less than all of the shares included in the vested portion of any
Options are purchased, the remainder may be purchased at any subsequent time
prior to the Expiry Date. Only whole shares may be issued pursuant to the
exercise of any Options, and to the extent that any Option covers less than one
(1) share, it is not exercisable.

2.8                       Each exercise of the Options shall be by means of
delivery of a Notice of Exercise (which may be in one of the forms attached
hereto as Schedule “C” or Schedule “D”) to the President of the Company at its
principal executive office, specifying the number of Optioned Shares to be
purchased and accompanied by payment in cash or by certified check or cashier’s
check in the amount of the full Exercise Price for the Common Stock to be
purchased. In addition to payment in cash or by certified check or cashier’s
check, unless the Board decides not to allow the Cashless Exercise (defined
below), the Optionee or transferee of the Options may pay for all or any portion
of the aggregate Exercise Price by complying with one or more of the following
alternatives:

  (a)

by delivering to the Company shares of Common Stock previously held by the
Optionee, or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Options, which shares of Common
Stock received or withheld shall have a fair market value at the date of
exercise (as determined by the Board in good faith) equal to the aggregate
exercise price to be paid by the Optionee upon such exercise (“Cashless
Exercise”). In the event of the Cashless Exercise, the Optionee shall exchange
the Options for that number of Optioned Shares subject to such Cashless Exercise
multiplied by a fraction, the numerator of which shall be the difference between
the fair market value at the date of exercise (as determined by the Board in
good faith) and the Exercise Price, and the denominator of which shall be such
fair market value; or

        (b)

by complying with any other payment mechanism approved by the Board at the time
of exercise.

2.9                       It is a condition precedent to the issuance of
Optioned Shares that the Optionee execute and/or deliver to the Company all
documents and withholding taxes required in accordance with applicable laws.

2.10                     Nothing in this Agreement shall obligate the Optionee
to purchase any Optioned Shares except those Optioned Shares in respect of which
the Optionee shall have exercised the Options in the manner provided in this
Agreement or the Plan.

2.11                     Reference is made to the Plan for particulars of the
rights and obligations of the Optionee and the Company in respect of:

  (a)

the terms and conditions on which the Options are granted; and

        (b)

a consolidation or subdivision of the Company’s share capital or corporate
reorganization;

all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents.

2.12                     By accepting the Options, the Optionee represents and
agrees that none of the Optioned Shares purchased upon exercise of the Options
will be distributed in violation of applicable federal and state laws and
regulations. The Optionee further represents and agrees to provide the Company
with any other document reasonably requested by the Company or the Company’s
Counsel.

--------------------------------------------------------------------------------

4

3.                         DOCUMENTS REQUIRED FROM OPTIONEE

3.1                       The Optionee must complete, sign and return to the
Company:

  (a)

an executed copy of this Agreement; and

        (b)

a questionnaire in the form attached hereto as Schedule “B”.

3.2                       The Optionee shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, and applicable law.

4.                         SUBJECT TO STOCK OPTION PLAN

The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan. A copy of the Plan will be delivered to the Optionee, and will be
available for inspection at the principal offices of the Company.

5.                         ACKNOWLEDGEMENTS OF THE OPTIONEE

5.1                       The Optionee acknowledges and agrees that:

  (a)

the Securities have not been registered under the 1933 Act or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;

        (b)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon a
review of publicly available information regarding the Company that is available
on the website of the United States Securities and Exchange Commission (the
“SEC”) at www.sec.gov (the “Company Information”);

        (d)

there are risks associated with an investment in the Securities;

        (e)

the Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

        (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);

        (g)

the Company and others are entitled to rely upon the truth and accuracy of the
acknowledgements, representations, warranties, statements, answers, covenants
and agreements contained in this Agreement and agrees that if any of such
acknowledgements, representations, warranties, statements, answers, covenants,
and agreements are no longer accurate or have been breached, the Optionee shall
promptly notify the Company, and the Optionee will hold harmless the Company
from any loss or damage it may suffer as a result of the Optionee’s failure to
correctly complete this Agreement;


--------------------------------------------------------------------------------

5

  (h)

the Optionee has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks regarding the exercise of the Options and
the issuance of the Optioned Shares and with respect to applicable resale
restrictions and it is solely responsible (and the Company is in not any way
responsible) for compliance with applicable resale restrictions;

        (i)

the Optionee acknowledges that if the Options qualify as an Incentive Stock
Options, there will be no regular federal income tax liability upon the exercise
of the Option, although the excess, if any, of the fair market value of such
Optioned Shares on the date of exercise over the Exercise Price will be treated
as a tax preference item for federal alternative minimum tax purposes and may
subject the Optionee to the alternative minimum tax in the year of exercise;

        (j)

the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the Optionee to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Optionee to comply with any covenant or agreement made
by the Optionee to the Company in connection therewith;

        (k)

the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of the Company’s common stock on the OTC Bulletin Board;

        (l)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

        (m)

no documents in connection with this Agreement have been reviewed by the SEC or
any state securities administrators;

        (n)

there is no government or other insurance covering any of the Securities; and

        (o)

this Agreement is not enforceable by the Optionee unless it has been accepted by
the Company.

6.                         REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
OPTIONEE

The Optionee hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the closing)
that:

  (a)

the Optionee is a director, officer, employee, independent contractor or
consultant of the Company, Parent or Subsidiary;

        (b)

if the Optionee is an employee, independent contractor or consultant of the
Company, Parent or Subsidiary, the Optionee is a bona fide employee, independent
contractor or consultant of the Company Parent or Subsidiary;

        (c)

the Optionee is a U.S. Person;

        (d)

the Optionee has received and carefully read this Agreement and the Company
Information;

        (e)

the Optionee has received a brief description of the Securities and the use of
proceeds from the distribution of the Securities;


--------------------------------------------------------------------------------

6

  (f)

the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

          (g)

the Optionee has concurrently executed and delivered the questionnaire in the
form attached as Schedule “B” and the representations and warranties contained
in such questionnaire are true and correct;

          (h)

the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Optionee is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Optionee;

          (i)

the Optionee:

          (i)

has adequate net worth and means of providing for its current financial needs
and possible personal contingencies,

          (ii)

has no need for liquidity in this investment, and

          (iii)

is able to bear the economic risks of an investment in the Securities for an
indefinite period of time, and can afford the complete loss of such investment;

          (j)

the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Optionee is providing
evidence of such knowledge and experience in these matters through the
information requested in this Agreement;

          (k)

the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Company’s various disclosure documents,
filed with the SEC;

          (l)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Optionee, or
of any agreement, written or oral, to which the Optionee may be a party or by
which the Optionee is or may be bound;

          (m)

the Optionee is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Optionee has not
subdivided his interest in the Securities with any other person;

          (n)

the Optionee is not an underwriter of, or dealer in, the shares of the Company’s
common stock, nor is the Optionee participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

          (o)

the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, statements,
answers and agreements contained in this Agreement, and agrees that if any of
such acknowledgements, representations, statements, answers and agreements are
no longer accurate or have been breached, the Optionee shall promptly notify the
Company;

          (p)

the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to acquire the
Securities;

          (q)

if the Optionee is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Optionee has sole investment discretion with respect
to each such account, and the Optionee has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;


--------------------------------------------------------------------------------

7

  (r)

the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and,

        (s)

no person has made to the Optionee any written or oral representations:


  (i)

that any person will resell or repurchase any of the Securities,

        (ii)

that any person will refund the purchase price of any of the Securities,

        (iii)

as to the future price or value of any of the Securities, or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company’s common stock on the OTC Bulletin
Board.

7.                         ACKNOWLEDGEMENT AND WAIVER

The Optionee has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information contained in the
Company Information. The Optionee hereby waives, to the fullest extent permitted
by law, any rights of withdrawal, rescission or compensation for damages to
which the Optionee might be entitled in connection with the distribution of any
of the Securities.

8.                         PROFESSIONAL ADVICE

The acceptance of the Options and the sale of Common Stock issued pursuant to
the exercise of Options may have consequences under federal and state tax and
securities laws which may vary depending upon the individual circumstances of
the Optionee. Accordingly, the Optionee acknowledges that he or she has been
advised to consult his or her personal legal and tax advisor in connection with
this Agreement and his or her dealings with respect to Options. Without limiting
other matters to be considered with the assistance of the Optionee’s
professional advisors, the Optionee should consider: (a) whether upon the
exercise of Options, the Optionee will file an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code and the implications of
alternative minimum tax pursuant to the Code; (b) the merits and risks of an
investment in the underlying Optioned Shares; and (c) any resale restrictions
that might apply under applicable securities laws.

9.                         LEGENDING OF SUBJECT SECURITIES

9.1                       The Optionee hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

> > > > THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
> > > > EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE
> > > > BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
> > > > SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY,
> > > > MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
> > > > STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
> > > > FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS
> > > > OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > > > LAWS.

--------------------------------------------------------------------------------

8

9.2                       The Optionee hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Agreement.

10.                       RESALE RESTRICTIONS

Resale restrictions may apply. Any resale of the Optioned Shares received upon
exercising any Options will be subject to resale restrictions contained in the
securities legislation applicable to the Optionee. The Optionee acknowledges and
agrees that the Optionee is solely responsible (and the Company is not in any
way responsible) for compliance with applicable resale restrictions.

11.                       NO EMPLOYMENT RELATIONSHIP

The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any related company, express or implied,
that the Company or any related company will employ or contract with an
Optionee, for any length of time, nor shall it interfere in any way with the
Company’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.

12.                       GOVERNING LAW

This Agreement is governed by the laws of the State of Nevada and the federal
laws of the United States of America as applicable therein.

13.                       COSTS

The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.

14.                       SURVIVAL

This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.

15.                       ASSIGNMENT

This Agreement is not transferable or assignable.

16.                       CURRENCY

Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.

17.                       SEVERABILITY

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

18.                       COUNTERPARTS AND ELECTRONIC MEANS

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.

--------------------------------------------------------------------------------

9

19.                       ENTIRE AGREEMENT

This Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.

PEDIATRX INC.

Per:    _______________________________________

 

 

____________________________________________

--------------------------------------------------------------------------------

SCHEDULE “A”

VESTING SCHEDULE

Incentive Stock Options

<>

Non Qualified Stock Options

<>

--------------------------------------------------------------------------------

SCHEDULE “B”

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.

The Optionee covenants, represents and warrants to the Company that he or she
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the Securities Act of 1933 (the “Securities
Act”), as indicated below: (Please initial in the space provide those
categories, if any, of an “Accredited Investor” which the Optionee satisfies)

________ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

     



________ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of grant or exercise exceeds US $1,000,000
excluding the value of the primary residence of such person(s) and the related
amount of indebtedness secured by the primary residence up to its fair market
value.

     



________ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

     



________ Category 4

A “bank” as defined under Section (3)(a)(2) of the Securities Act or savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940
(United States) or a business development company as defined in Section 2(a)(48)
of such Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of US
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of US $5,000,000, or, if a self- directed plan,
whose investment decisions are made solely by persons that are accredited
investors;

     



________ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

     



  ________ Category 6

A director or executive officer of the Company;


--------------------------------------------------------------------------------

- 2 -

  ________ Category 7

A trust with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act;

     



  ________ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

Note that the Optionee claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Optionee’s status as an Accredited Investor.

If the Optionee is an entity which initialled the last category in reliance upon
the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

--------------------------------------------------------------------------------

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Optionee agrees that,
if necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the Securities Act or
applicable state securities law, of exemption from registration in connection
with the issuance of the Securities hereunder.

The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___th day of ________, ____.

  X   Signature           Print or Type Name           Social Security/Tax I.D.
No.


--------------------------------------------------------------------------------

SCHEDULE “C”

NOTICE OF EXERCISE

TO: PediatRx Inc.   405 Trimmer Road, Suite 200   Califon, New Jersey 07830

This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.8 of the Stock Option Agreement dated ___________, ______ (the
“Agreement”), between PediatRx Inc. (the “Company”) and the undersigned. The
undersigned hereby elects to exercise the Optionee’s options to purchase
____________________ shares of the common stock of the Company at a price of
US$_______ per share, for aggregate consideration of US$_______, on the terms
and conditions set forth in the Agreement. Such aggregate consideration, in the
form specified in section 2.8 of the Agreement, accompanies this notice.

The Optionee hereby represents and warrants to the Company that all
representations and warranties set out in the Agreement are true as of the date
of the exercise of the options under the Agreement.

The Optionee hereby further represents and warrants to the Company that the
shares are being purchased only for investment and without intention to sell or
distribute such shares.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:   Delivery Instructions:       Name to appear on
certificates   Name       Address   Address       City, State, and Zip Code    
          Telephone Number

DATED at _____________________________, the _______ day of______________,
_______.

  X   Signature       (Name and, if applicable, Office)       (Address)      
(City, State, and Zip Code)       Fax Number or E-mail Address       Social
Security/Tax I.D. No.


--------------------------------------------------------------------------------

- 2 -

SCHEDULE “D”

NOTICE OF CASHLESS EXERCISE

TO: PediatRx Inc.   405 Trimmer Road, Suite 200   Califon, New Jersey 07830

This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.8 of the Stock Option Agreement dated ____________, ______(the
“Agreement”), between PediatRx Inc. (the “Company”) and the undersigned. The
undersigned hereby elects to exercise the Optionee’s options by exchanging the
Optionee’s options to purchase _________shares of the common stock of the
Company with _________shares of the Company’s common stock pursuant to the
Cashless Exercise provision and other terms and conditions set forth in the
Agreement.

The Optionee hereby represents and warrants to the Company that all
representations and warranties set out in the Agreement are true as of the date
of the exercise of the options under the Agreement.

The Optionee hereby further represents and warrants to the Company that the
shares are being purchased only for investment and without intention to sell or
distribute such shares.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:   Delivery Instructions:       Name to appear on
certificates   Name       Address   Address       City, State, and Zip Code    
          Telephone Number

DATED at _____________________________, the _______day of______________,
_______.

  X   Signature       (Name and, if applicable, Office)       (Address)      
(City, State, and Zip Code)       Fax Number or E-mail Address       Social
Security/Tax I.D. No.


--------------------------------------------------------------------------------